 

 

Case 3:20-cv-00067-DHB-BKE Document 22 Filed 05/21/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT

 

FOR THE SOUTHERN DISTRICT OF GEORGIA hie i : 18
DUBLIN DIVISION a.
MICHAEL SPRUILL, )
Plaintiff, 5
V. CV 320-067
JACOB BEASLEY, Deputy Warden; OTIS
STANTON; and SRG. RYALS, )
Defendants.

ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
and DENIES Defendants’ motion to dismiss, (doc. no. 13). However, since Defendants filed
a second pre-answer motion to dismiss, (doc. no. 20), the Court EXTENDS the stay of
discovery and deadline to answer the complaint pending final resolution of Defendants’ second
motion to dismiss.

SO ORDERED this Ap day of May, 2021, at Augusta, Georgia.

J

  

 

UNITED STATES DISTRICT JUDG

 
